Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 9, 2019

                                      No. 04-18-00871-CV

                      IN THE INTEREST OF C.M., M.M., AND V.M.,

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA01429
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant’s brief was due on December 27, 2018, but has not been
filed.

        We ORDER appellant’s attorney to file appellant’s brief on or before January 29, 2019.
If appellant’s brief is not filed by that date, we will abate this appeal to the trial court for an
abandonment hearing. See TEX. FAM. CODE ANN. § 107.013(a)(1) (giving indigent persons a
right to counsel in parental-rights termination cases); In re M.S., 115 S.W.3d 534, 544 (Tex.
2003) (holding that this right to counsel includes the right to effective counsel).



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2019.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court